UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. February 28, 2013 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components1.3% Thor Industries 87,900 Banks6.1% BB&T 97,200 2,950,992 Comerica 148,800 5,115,744 KeyCorp 450,100 4,226,439 Regions Financial 482,700 3,692,655 Capital Goods6.3% 3M 20,300 2,111,200 Donaldson 58,250 2,098,747 Fluor 23,300 1,442,270 General Electric 90,700 2,106,054 Ingersoll-Rand 25,800 1,358,370 Parker Hannifin 48,700 4,601,176 Snap-on 33,600 2,697,072 Commercial & Professional Services1.6% Avery Dennison 33,600 1,372,560 Tyco International 85,400 2,733,654 Consumer Durables & Apparel.8% Hasbro 53,100 a Consumer Services1.9% Marriott International, Cl. A 125,300 Diversified Financials5.1% American Express 73,400 4,561,810 Discover Financial Services 101,375 3,905,979 NASDAQ OMX Group 82,600 2,615,116 Waddell & Reed Financial, Cl. A 56,100 2,301,222 Energy9.1% Bristow Group 52,500 3,058,650 ConocoPhillips 81,700 4,734,515 Denbury Resources 221,700 b 4,017,204 Devon Energy 53,200 2,886,632 EnCana 158,300 2,846,234 Hess 45,100 2,999,150 Spectra Energy 113,300 3,290,232 Food & Staples Retailing3.4% Costco Wholesale 38,675 3,917,391 Kroger 55,100 1,609,471 Whole Foods Market 38,800 3,322,056 Food, Beverage & Tobacco3.0% Coca-Cola Enterprises 53,800 1,924,964 ConAgra Foods 70,200 2,394,522 Hershey 16,400 1,366,776 PepsiCo 29,300 2,220,061 Health Care Equipment & Services3.7% AmerisourceBergen 29,800 1,406,560 Becton Dickinson & Co. 32,050 2,822,323 Humana 39,450 2,692,857 Patterson 71,200 2,587,408 Household & Personal Products1.0% Clorox 17,300 1,453,373 Procter & Gamble 14,350 1,093,183 Insurance2.1% Aflac 69,600 3,476,520 Marsh & McLennan 54,400 2,020,416 Materials2.6% Alcoa 146,600 1,249,032 Ball 95,600 4,245,596 Sigma-Aldrich 17,300 1,333,138 Media3.3% Discovery Communications, Cl. A 56,900 b 4,172,477 Scripps Networks Interactive, Cl. A 41,600 2,622,880 Time Warner Cable 21,100 1,822,829 Pharmaceuticals, Biotech & Life Sciences11.7% Agilent Technologies 68,500 2,841,380 Allergan 13,400 1,452,828 AstraZeneca, ADR 57,975 a 2,634,384 Biogen Idec 23,200 b 3,859,088 Bristol-Myers Squibb 170,700 6,310,779 Life Technologies 87,800 b 5,103,814 Merck & Co. 63,900 2,730,447 Novartis, ADR 46,825 3,174,735 Waters 26,200 b 2,429,264 Retailing4.1% Bed Bath & Beyond 33,500 b 1,901,125 Gap 75,500 2,485,460 Nordstrom 54,900 2,976,678 O'Reilly Automotive 21,200 b 2,156,888 The TJX Companies 27,500 1,236,675 Semiconductors & Semiconductor Equipment4.1% Applied Materials 349,900 4,793,630 Intel 151,800 3,165,030 LSI 398,400 b 2,772,864 Software & Services10.7% Accenture, Cl. A 21,800 1,621,048 Akamai Technologies 59,700 b 2,206,512 BMC Software 28,600 b 1,146,002 CA 81,500 1,995,935 International Business Machines 33,250 6,677,598 Intuit 33,100 2,134,288 Microsoft 224,900 6,252,220 Oracle 134,675 4,613,966 Western Union 98,175 1,377,395 Technology Hardware & Equipment8.9% Apple 14,475 6,389,265 Avnet 48,450 b 1,710,769 Cisco Systems 229,225 4,779,341 EMC 177,025 b 4,073,345 Hewlett-Packard 114,000 2,295,960 Motorola Solutions 64,400 4,006,324 Telecommunication Services5.0% AT&T 143,000 5,135,130 Verizon Communications 168,800 7,854,264 Transportation1.1% Norfolk Southern 20,800 1,519,440 Union Pacific 9,800 1,343,678 Utilities2.3% Consolidated Edison 53,600 3,162,400 Pinnacle West Capital 52,700 2,948,038 Total Common Stocks (cost $212,415,823) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,545,549) 1,545,549 c Investment of Cash Collateral for Securities Loaned1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,042,419) 3,042,419 c Total Investments (cost $217,003,791) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $2,936,961 and the value of the collateral held by the fund was $3,042,419. b Non-income producing security. c Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $46,701,982 of which $49,764,305 related to appreciated investment securities and $3,062,323 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.7 Software & Services 10.7 Energy 9.1 Technology Hardware & Equipment 8.9 Capital Goods 6.3 Banks 6.1 Diversified Financials 5.1 Telecommunication Services 5.0 Retailing 4.1 Semiconductors & Semiconductor Equipment 4.1 Health Care Equipment & Services 3.7 Food & Staples Retailing 3.4 Media 3.3 Food, Beverage & Tobacco 3.0 Materials 2.6 Utilities 2.3 Insurance 2.1 Consumer Services 1.9 Money Market Investments 1.8 Commercial & Professional Services 1.6 Automobiles & Components 1.3 Transportation 1.1 Household & Personal Products 1.0 Consumer Durables & Apparel .8 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 250,462,452 - - Equity Securities - Foreign Common Stocks+ 8,655,353 - - Mutual Funds 4,587,968 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/ James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
